Exhibit 10.1
SECOND LOAN MODIFICATION AGREEMENT
This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 8, 2011, by and between (i) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and (ii)
WORLD ENERGY SOLUTIONS, INC., a Delaware corporation with offices located at 446
Main Street, Worcester, Massachusetts 01608, and WORLD ENERGY SECURITIES CORP.,
a Massachusetts securities corporation with offices located at 446 Main Street,
Worcester, Massachusetts 01608 (individually and collectively, jointly and
severally, “Borrower”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 8, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of September 8, 2008, between Borrower and Bank, as amended by a certain
First Loan Modification Agreement, dated as of September 30, 2009 (as amended,
the “Loan Agreement”). Capitalized terms used but not otherwise defined herein
shall have the same meaning as in the Loan Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.  
DESCRIPTION OF CHANGE IN TERMS.

  A.  
Modifications to Loan Agreement.

  1  
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.6 thereof:

“6.6 Access to Collateral; Books and Records. At reasonable times, whenever
there are any outstanding Credit Extensions, on one (1) Business Day’s notice
(provided no notice is required if an Event of Default has occurred and is
continuing), Bank, or its agents, shall have the right on a semi-annual basis
(or more frequently if an Event of Default has occurred and is continuing), to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling. Borrower
acknowledges and agrees that prior to the first Credit Extension request to be
made after the execution of the First Loan Modification Agreement, Bank shall
have completed an audit and inspection of Borrower’s Accounts, the Collateral,
and Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion.”

 

 



--------------------------------------------------------------------------------



 



and inserting in lieu thereof the following:
“6.6 Access to Collateral; Books and Records. At reasonable times, whenever
there are any outstanding Credit Extensions, on one (1) Business Day’s notice
(provided no notice is required if an Event of Default has occurred and is
continuing), Bank, or its agents, shall have the right on a semi-annual basis
(or more frequently if an Event of Default has occurred and is continuing), to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling. Borrower
acknowledges and agrees that prior to the first Credit Extension request to be
made after the execution of the Second Loan Modification Agreement, Bank shall
have completed an audit and inspection of Borrower’s Accounts, the Collateral,
and Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion.”

  2  
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(a) thereof:

“(a) Minimum EBITDA. A minimum EBITDA, measured on a trailing three-month basis
ending as of the date indicated below, in an amount not less than (no greater
loss than) the amounts indicated below:

          Trailing Three Month   Minimum EBITDA   Period Ended   (maximum loss)
 
 
       
September 30, 2009
  $ (450,000 )
 
       
October 31, 2009 through and including November 30, 2010
  $ (350,000 )
 
       
December 31, 2010 and each monthly period ending thereafter
  $ 1.00”  

 

 



--------------------------------------------------------------------------------



 



and inserting in lieu thereof the following:
“(a) Minimum EBITDA. A minimum EBITDA, measured on a trailing three-month basis
ending as of the date indicated below, in an amount not less than (no greater
loss than) the amounts indicated below:

          Trailing Three Month   Minimum EBITDA   Period Ended   (maximum loss)
 
 
       
January 31, 2011 through and including March 31, 2011
  $ 1.00  
 
       
April 30, 2011 through and including August 31, 2011
  $ (250,000 )
 
       
September 30, 2011 through and including November 31, 2011
  $ 1.00  
 
       
December 31, 2011 and each monthly period ending thereafter
  $ 250,000”  

  3  
The Loan Agreement shall be amended by deleting the following text appearing in
Section 10 thereof:

     
“If to Bank:
  Silicon Valley Bank
 
  One Newton Executive Park, Suite 200
 
  2221 Washington Street, Newton, MA 02462 
 
  Attn: Mr. David Rodriguez
 
  Fax: (617) 969-4395
 
  Email: drodriguez@svb.com”

and inserting in lieu thereof the following:

     
“If to Bank:
  Silicon Valley Bank
 
  275 Grove Street, Suite 2-200 
 
  Newton, MA 02466
 
  Attn: Mr. Darren Gastrock
 
  Fax: (617) 969-4392
 
  Email: dgastrock@svb.com”

  4  
The Loan Agreement shall be amended by deleting the following text appearing as
Section 12.1 thereof:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is received by Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to (i) if terminated on or before

 

 



--------------------------------------------------------------------------------



 



the first anniversary of the First Loan Modification Agreement, Twenty Thousand
Dollars ($20,000.00) and (ii) if terminated after the first anniversary of the
First Loan Modification Agreement but prior to the Revolving Line Maturity Date,
Ten Thousand Dollars ($10,000.00); provided that in either case no termination
fee shall be charged if the credit facility hereunder is replaced with a new
facility from another division of Silicon Valley Bank. Upon payment in full of
the Obligations and at such time as Bank’s obligation to make Credit Extensions
has terminated, Bank shall release its liens and security interests in the
Collateral and all rights therein shall revert to Borrower.”
and inserting in lieu thereof the following:
“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is received by Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to Ten Thousand Dollars ($10,000.00);
provided that in either case no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of
Silicon Valley Bank. Upon payment in full of the Obligations and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall release
its liens and security interests in the Collateral and all rights therein shall
revert to Borrower.”

  5  
The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1thereof:

“Revolving Maturity Date” is March 7, 2011.
and inserting in lieu thereof the following:
“Revolving Maturity Date” is March 6, 2012.”

  6  
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.

4. FEES. Borrower shall pay to Bank a modification fee equal to Fifteen Thousand
Dollars ($15,000), which fee shall be due on the date hereof and shall be deemed
fully earned as of the date hereof. Borrower shall also reimburse Bank for all
legal fees and expenses incurred in connection with this amendment to the
Existing Loan Documents.

 

 



--------------------------------------------------------------------------------



 



5. RATIFICATION OF NEGATIVE PLEDGE. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain negative
pledge arrangement with respect to Borrower’s intellectual property, between
Borrower and Bank, and Borrower acknowledges, confirms and agrees that said
negative pledge arrangement remains in full force and effect.
6. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower shall
not, without providing the Bank with thirty (30) days prior written notice:
(i) relocate its principal executive office or add any new offices or business
locations or keep any Collateral, in excess of Ten Thousand Dollars ($10,000.00)
in any additional locations, or (ii) change its jurisdiction of organization, or
(iii) change its organizational structure or type, (iv) change its legal name,
or (v) change any organizational number (if any) assigned by its jurisdiction of
organization. In addition, the Borrower hereby certifies that no Collateral in
excess of Ten Thousand Dollars ($10,000.00) is in the possession of any third
party bailee (such as at a warehouse). In the event that Borrower, after the
date hereof, intends to store or otherwise deliver the Collateral in excess of
Ten Thousand Dollars ($10,000.00) to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate dated as of the
date hereof, and acknowledges, confirms and agrees the disclosures and
information above Borrower provided to Bank in the Perfection Certificate has
not changed.
7. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.
8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
12. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

 



--------------------------------------------------------------------------------



 



13. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.
14. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the Commonwealth of Massachusetts in any
action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement; provided, however, that if for any
reason Bank cannot avail itself of the courts of the Commonwealth of
Massachusetts, then venue shall lie in Santa Clara County, California.
NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION
OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE
ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER
OR ITS PROPERTY.
15. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

              BORROWER:    
 
            WORLD ENERGY SOLUTIONS, INC.    
 
            /s/ James Parslow    
 
           
By
                     
 
  Name:   James Parslow    
 
  Title:   CFO    
 
            WORLD ENERGY SECURITIES CORP.    
 
            /s/ James Parslow    
 
           
By
                     
 
  Name:   James Parslow    
 
  Title:   Treasurer    
 
            BANK:    
 
            SILICON VALLEY BANK    
 
            /s/ David Rodriguez    
 
           
By
                     
 
  Name:   David Rodriguez    
 
  Title:   SVP    

 

 



--------------------------------------------------------------------------------



 



Exhibit A
EXHIBIT B
COMPLIANCE CERTIFICATE

         
TO:
  SILICON VALLEY BANK   Date:                                         
FROM:
  WORLD ENERGY SOLUTIONS, INC.    
 
  AND WORLD ENERGY SECURITIES CORP.    

The undersigned authorized officers of World Energy Solutions, Inc., and World
Energy Securities Corp. (individually and collectively, jointly and severally,
“Borrower”), solely in their capacities as officers of their respective
entities, certify that under the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is in
complete compliance for the period ending  ___________  with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned solely in
their capacities as officers of their respective entities, certify that these
are prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. The undersigned
solely in their capacities as officers of their respective entities, acknowledge
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
 
           
Monthly financial statements with Compliance Certificate
  Monthly within 30 days   Yes   No
Annual financial statement (CPA Audited) + CC
  FYE within 90 days   Yes   No
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes   No
A/R & A/P Agings, Deferred Revenue report, and schedule of expected collections
  Monthly within 20 days   Yes   No
Borrowing Base Certificate
  Monthly within 20 Days during Streamline Period   Yes   No
Transaction Report
  Weekly when not Streamline Period and upon each request for a Credit Extension
  Yes   No
Board-approved projections
  Within 30 days of approval   Yes   No

                  Financial Covenant   Required   Actual   Complies
 
               
Maintain, to be tested monthly, on a trailing three-month basis:
               
Minimum EBITDA (maximum loss)
  *   $                       Yes   No

      *  
See Section 6.9(a) of the Loan Agreement

 

 



--------------------------------------------------------------------------------



 



The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 
 
 

                          WORLD ENERGY SOLUTIONS, INC.       BANK USE ONLY    
 
                       
By:
          Received by:        
 
  Name:               authorized signer    
 
  Title:           Date:        
 
                        WORLD ENERGY SECURITIES CORP.       Verified:        
 
                  authorized signer    
By:
                   
 
  Name:           Date:             Title:           Compliance
Status:              Yes    No    

 

 



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:                                         
I. Minimum EBITDA (Section 6.9(a))
Required: Achieve a minimum EBITDA, measured on a trailing three-month basis
ending as of the date indicated below, in an amount not less than (no greater
loss than) the amounts indicated below:

          Trailing Three Month Period Ended   Minimum EBITDA (maximum loss)  
 
       
January 31, 2011 through and including March 31, 2011
  $ 1.00  
 
       
April 30, 2011 through and including August 31, 2011
  $ (250,000 )
 
       
September 30, 2011 through and including November 31, 2011
  $ 1.00  
 
       
December 31, 2011 and each monthly period ending thereafter
  $ 250,000”  

Actual: All amounts measured on a trailing three month basis, ending as of the
date of measurement.

         
A. Net Income
  $                       
B. Interest Expense
  $                       
C. To the extent deducted in the calculation of Net Income, depreciation expense
and amortization expense
  $                       
D. Income tax expense
  $                       
E. Non-cash stock-based compensation expense
  $                       
F. EBITDA (line A plus line B plus line C plus line D plus line E)
  $                       

Is line F in an amount not less than (no greater loss than)
$[                                        ]?

     
                     No, not in compliance
                      Yes, in compliance

 

 